                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

OMAR RASHAD POUNCY,

            Petitioner,
                                                   Case No. 13-cv-14695
v.                                                 Hon. Matthew F. Leitman

CARMEN D. PALMER,

          Respondent.
__________________________________________________________________/

                   ORDER STRIKING PETITIONER’S
              PRO SE SUPPLEMENTAL BRIEF (ECF NO. 273)

      In this action, Petitioner Omar Rashad Pouncy seeks a writ of habeas corpus.

      On May 31, 2019, Respondent moved to dismiss Pouncy’s petition. (See Mot.

to Dismiss, ECF No. 238.)

      On November 22, 2019, attorney Aaron M. Katz of the law firm of Ropes &

Gray LLP – one of Pouncy’s many lawyers – filed a response to the motion to

dismiss. (See Resp., ECF No. 272.) Katz’s response contains a number of substantial

arguments as to why the Court should not grant Respondent’s motion and should not

dismiss Pouncy’s petition.

      On the same day that Katz filed his response to the motion to dismiss, Pouncy

filed his own, pro se, 59-page “supplemental brief” in opposition to the motion to




                                        1
dismiss. (See Pouncy Supp. Br., ECF No. 273.) Pouncy’s “supplemental brief”

appears to present arguments that Katz chose not to include in his response.

      Pouncy’s pro se brief is inappropriate, not authorized, and will be stricken

from the record. Indeed, “[a] habeas petitioner has neither a constitutional nor

statutory right to hybrid representation.” Miller v. United States, 561 F. App'x 485,

489 (6th Cir. 2014). See also Jones v Bradshaw, 326 F.Supp.2d 857 (N.D. Ohio

2004) (holding that habeas petitioner has no right to hybrid representation).

      The Court will not permit Pouncy to “supplement” the record with his own

briefs and arguments when he is well-represented by able counsel. Pouncy has a

choice: he can be represented by counsel or he can represent himself. And if Pouncy

chooses to be represented by counsel, then he must let counsel speak for him. The

Court will not accept pro se supplemental filings by Pouncy while he remains

represented by counsel. Nor will the Court accept multiple filings from different

counsel on the same issue/subject matter.

      Pouncy counters that his supplemental brief is authorized. He says that one

of the Court’s earlier orders “indicat[ed] that Mr. Pouncy could [file] a response pro

se.” (See Pouncy Supp. Br. at PageID.11760, n. 1.) But Pouncy ignores the language

used by the Court. The Court ordered that the response to the motion to dismiss

“may be filed by Pouncy, pro se, or may be filed by Pouncy’s counsel….” (Order,

ECF No. 246, PageID.11454; emphasis added.) Simply put, the Court never granted

                                          2
Pouncy permission to file a pro se response in addition to the response that his

counsel filed a brief on his behalf.

      Accordingly, for all of the reasons stated above, the Court STRIKES from

the record Pouncy’s pro se supplemental brief (ECF No. 273).

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: November 26, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 26, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         3
